                                                                                                                             Case 3:19-cv-04593-LB Document 22 Filed 10/25/19 Page 1 of 13



                                                                                                                    1    NOAH G. BLECHMAN (State Bar No. 197167)
                                                                                                                         noah.blechman@mcnamaralaw.com
                                                                                                                    2    AMY S. ROTHMAN (State Bar No. 308133)
                                                                                                                         amy.rothman@mcnamaralaw.com
                                                                                                                    3    MCNAMARA, NEY, BEATTY, SLATTERY,
                                                                                                                         BORGES & AMBACHER LLP
                                                                                                                    4    3480 Buskirk Avenue, Suite 250
                                                                                                                         Pleasant Hill, CA 94523
                                                                                                                    5    Telephone: (925) 939-5330
                                                                                                                         Facsimile: (925) 939-0203
                                                                                                                    6
                                                                                                                         Attorneys for Defendants
                                                                                                                    7    CITY OF PLEASANTON and DAVE SPILLER

                                                                                                                    8
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                                                       UNITED STATES DISTRICT COURT
                                                                                                                    9
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                   10

                                                                                                                   11

                                                                                                                   12    JOHN BAUER, an individual and as                    Case No. C19-04593 SBA
                                                                        TELEPHONE: (925) 939-5330




                                                                                                                         Successor in Interest of Jacob Bauer,
                                                                           ATTORNEYS AT LAW




                                                                                                                   13    deceased; ROSE BAUER, an individual                 STIPULATED PROTECTIVE ORDER
                                                                                                                         and as Successor in Interest of Jacob Bauer,
                                                                                                                   14    deceased,

                                                                                                                   15                   Plaintiffs,

                                                                                                                   16            vs.

                                                                                                                   17    CITY OF PLEASANTON; DAVE
                                                                                                                         SPILLER; and DOES 1 to 90 INCLUSIVE,
                                                                                                                   18
                                                                                                                                        Defendants.
                                                                                                                   19
                                                                                                                   20

                                                                                                                   21   1.      PURPOSES AND LIMITATIONS

                                                                                                                   22           Disclosure and discovery activity in this action are likely to involve production of

                                                                                                                   23   confidential, proprietary, or private information for which special protection from public disclosure

                                                                                                                   24   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,

                                                                                                                   25   the parties hereby stipulate to and petition the court to enter the following Stipulated Protective

                                                                                                                   26   Order. The parties acknowledge that this Order does not confer blanket protections on all

                                                                                                                   27   disclosures or responses to discovery and that the protection it affords from public disclosure and

                                                                                                                   28   use extends only to the limited information or items that are entitled to confidential treatment under

                                                                                                                         STIPULATED PROTECTIVE ORDER- C19-
                                                                                                                         04593 SBA
                                                                                                                             Case 3:19-cv-04593-LB Document 22 Filed 10/25/19 Page 2 of 13



                                                                                                                    1   the applicable legal principles. The parties further acknowledge, as set forth in Section 12.3, below,

                                                                                                                    2   that this Stipulated Protective Order does not entitle them to file confidential information under

                                                                                                                    3   seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards that

                                                                                                                    4   will be applied when a party seeks permission from the court to file material under seal.

                                                                                                                    5   2.      DEFINITIONS

                                                                                                                    6           2.1     Challenging Party:       a Party or Non-Party that challenges the designation of

                                                                                                                    7   information or items under this Order.

                                                                                                                    8           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10   Civil Procedure 26(c).

                                                                                                                   11           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well

                                                                                                                   12   as their support staff).
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13           2.4     Designating Party: a Party or Non-Party that designates information or items that it

                                                                                                                   14   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

                                                                                                                   15           2.5     Disclosure or Discovery Material: all items or information, regardless of the

                                                                                                                   16   medium or manner in which it is generated, stored, or maintained (including, among other things,

                                                                                                                   17   testimony, transcripts, and tangible things), that are produced or generated in disclosures or

                                                                                                                   18   responses to discovery in this matter.

                                                                                                                   19           2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to
                                                                                                                   20   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

                                                                                                                   21   consultant in this action.

                                                                                                                   22           2.7     House Counsel: attorneys who are employees of a party to this action. House

                                                                                                                   23   Counsel does not include Outside Counsel of Record or any other outside counsel.

                                                                                                                   24           2.8     Non-Party: any natural person, partnership, corporation, association, or other legal

                                                                                                                   25   entity not named as a Party to this action.

                                                                                                                   26           2.9     Outside Counsel of Record: attorneys who are not employees of a party to this action

                                                                                                                   27   but are retained to represent or advise a party to this action and have appeared in this action on

                                                                                                                   28   behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

                                                                                                                         STIPULATED PROTECTIVE ORDER - C19-                2
                                                                                                                         04593 SBA
                                                                                                                             Case 3:19-cv-04593-LB Document 22 Filed 10/25/19 Page 3 of 13



                                                                                                                    1           2.10   Party: any party to this action, including all of its officers, directors, employees,

                                                                                                                    2   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

                                                                                                                    3           2.11   Producing Party: a Party or Non-Party that produces Disclosure or Discovery

                                                                                                                    4   Material in this action.

                                                                                                                    5           2.12   Professional Vendors: persons or entities that provide litigation support services

                                                                                                                    6   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

                                                                                                                    7   storing, or retrieving data in any form or medium) and their employees and subcontractors.

                                                                                                                    8           2.13   Protected Material: any Disclosure or Discovery Material that is designated as
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9   “CONFIDENTIAL.”
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10           2.14   Receiving Party: a Party that receives Disclosure or Discovery Material from a

                                                                                                                   11   Producing Party.

                                                                                                                   12   3.      SCOPE
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13           The protections conferred by this Stipulation and Order cover not only Protected Material

                                                                                                                   14   (as defined above), but also (1) any information copied or extracted from Protected Material; (2)

                                                                                                                   15   all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

                                                                                                                   16   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

                                                                                                                   17   However, the protections conferred by this Stipulation and Order do not cover the following

                                                                                                                   18   information: (a) any information that is in the public domain at the time of disclosure to a Receiving

                                                                                                                   19   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of
                                                                                                                   20   publication not involving a violation of this Order, including becoming part of the public record

                                                                                                                   21   through trial or otherwise; and (b) any information known to the Receiving Party prior to the

                                                                                                                   22   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

                                                                                                                   23   information lawfully and under no obligation of confidentiality to the Designating Party. Any use

                                                                                                                   24   of Protected Material at trial shall be governed by a separate agreement or order.

                                                                                                                   25   4.      DURATION

                                                                                                                   26           Even after final disposition of this litigation, the confidentiality obligations imposed by this

                                                                                                                   27   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

                                                                                                                   28   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

                                                                                                                         STIPULATED PROTECTIVE ORDER - C19-                 3
                                                                                                                         04593 SBA
                                                                                                                             Case 3:19-cv-04593-LB Document 22 Filed 10/25/19 Page 4 of 13



                                                                                                                    1   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion

                                                                                                                    2   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the

                                                                                                                    3   time limits for filing any motions or applications for extension of time pursuant to applicable law.

                                                                                                                    4   5.      DESIGNATING PROTECTED MATERIAL

                                                                                                                    5           5.1    Exercise of Restraint and Care in Designating Material for Protection. Each Party or

                                                                                                                    6   Non-Party that designates information or items for protection under this Order must take care to

                                                                                                                    7   limit any such designation to specific material that qualifies under the appropriate standards. The

                                                                                                                    8   Designating Party must designate for protection only those parts of material, documents, items, or
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9   oral or written communications that qualify – so that other portions of the material, documents,
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10   items, or communications for which protection is not warranted are not swept unjustifiably within

                                                                                                                   11   the ambit of this Order.

                                                                                                                   12           Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

                                                                                                                   14   encumber or retard the case development process or to impose unnecessary expenses and burdens

                                                                                                                   15   on other parties) expose the Designating Party to sanctions.

                                                                                                                   16           If it comes to a Designating Party’s attention that information or items that it designated for

                                                                                                                   17   protection do not qualify for protection, that Designating Party must promptly notify all other

                                                                                                                   18   Parties that it is withdrawing the mistaken designation.

                                                                                                                   19           5.2    Manner and Timing of Designations. Except as otherwise provided in this Order
                                                                                                                   20   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

                                                                                                                   21   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

                                                                                                                   22   designated before the material is disclosed or produced.

                                                                                                                   23           Designation in conformity with this Order requires:

                                                                                                                   24

                                                                                                                   25

                                                                                                                   26

                                                                                                                   27

                                                                                                                   28           ///

                                                                                                                         STIPULATED PROTECTIVE ORDER - C19-                4
                                                                                                                         04593 SBA
                                                                                                                           Case 3:19-cv-04593-LB Document 22 Filed 10/25/19 Page 5 of 13



                                                                                                                    1          (a) for information in documentary form (e.g., paper or electronic documents, but excluding

                                                                                                                    2   transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the

                                                                                                                    3   legend “CONFIDENTIAL” to each page that contains protected material. If only a portion or

                                                                                                                    4   portions of the material on a page qualifies for protection, the Producing Party also must clearly

                                                                                                                    5   identify the protected portion(s) (e.g., by making appropriate markings in the margins).

                                                                                                                    6          A Party or Non-Party that makes original documents or materials available for inspection

                                                                                                                    7   need not designate them for protection until after the inspecting Party has indicated which material

                                                                                                                    8   it would like copied and produced. During the inspection and before the designation, all of the
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9   material made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10   Party has identified the documents it wants copied and produced, the Producing Party must

                                                                                                                   11   determine which documents, or portions thereof, qualify for protection under this Order. Then,

                                                                                                                   12   before producing the specified documents, the Producing Party must affix the “CONFIDENTIAL”
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13   legend to each page that contains Protected Material. If only a portion or portions of the material

                                                                                                                   14   on a page qualifies for protection, the Producing Party also must clearly identify the protected

                                                                                                                   15   portion(s) (e.g., by making appropriate markings in the margins).

                                                                                                                   16          (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

                                                                                                                   17   Designating Party identify on the record, before the close of the deposition, hearing, or other

                                                                                                                   18   proceeding, all protected testimony.

                                                                                                                   19          (c) for information produced in some form other than documentary and for any other
                                                                                                                   20   tangible items, that the Producing Party affix in a prominent place on the exterior of the container

                                                                                                                   21   or containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a

                                                                                                                   22   portion or portions of the information or item warrant protection, the Producing Party, to the extent

                                                                                                                   23   practicable, shall identify the protected portion(s).

                                                                                                                   24          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

                                                                                                                   25   designate qualified information or items does not, standing alone, waive the Designating Party’s

                                                                                                                   26   right to secure protection under this Order for such material. Upon timely correction of a

                                                                                                                   27   designation, the Receiving Party must make reasonable efforts to assure that the material is treated

                                                                                                                   28   in accordance with the provisions of this Order.

                                                                                                                         STIPULATED PROTECTIVE ORDER - C19-                 5
                                                                                                                         04593 SBA
                                                                                                                             Case 3:19-cv-04593-LB Document 22 Filed 10/25/19 Page 6 of 13



                                                                                                                    1   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

                                                                                                                    2           6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation of

                                                                                                                    3   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

                                                                                                                    4   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

                                                                                                                    5   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

                                                                                                                    6   challenge a confidentiality designation by electing not to mount a challenge promptly after the

                                                                                                                    7   original designation is disclosed.

                                                                                                                    8           6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution process
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9   by providing written notice of each designation it is challenging and describing the basis for each
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

                                                                                                                   11   recite that the challenge to confidentiality is being made in accordance with this specific paragraph

                                                                                                                   12   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13   begin the process by conferring directly (in voice to voice dialogue; other forms of communication

                                                                                                                   14   are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging

                                                                                                                   15   Party must explain the basis for its belief that the confidentiality designation was not proper and

                                                                                                                   16   must give the Designating Party an opportunity to review the designated material, to reconsider the

                                                                                                                   17   circumstances, and, if no change in designation is offered, to explain the basis for the chosen

                                                                                                                   18   designation. A Challenging Party may proceed to the next stage of the challenge process only if it

                                                                                                                   19   has engaged in this meet and confer process first or establishes that the Designating Party is
                                                                                                                   20   unwilling to participate in the meet and confer process in a timely manner.

                                                                                                                   21           6.3    Judicial Intervention.    If the Parties cannot resolve a challenge without court

                                                                                                                   22   intervention, the Designating Party shall file and serve a motion to retain confidentiality under Civil

                                                                                                                   23   Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days of the

                                                                                                                   24   initial notice of challenge or within 14 days of the parties agreeing that the meet and confer process

                                                                                                                   25   will not resolve their dispute, whichever is earlier. Each such motion must be accompanied by a

                                                                                                                   26   competent declaration affirming that the movant has complied with the meet and confer

                                                                                                                   27   requirements imposed in the preceding paragraph. Failure by the Designating Party to make such a

                                                                                                                   28   motion including the required declaration within 21 days (or 14 days, if applicable) shall

                                                                                                                         STIPULATED PROTECTIVE ORDER - C19-                6
                                                                                                                         04593 SBA
                                                                                                                             Case 3:19-cv-04593-LB Document 22 Filed 10/25/19 Page 7 of 13



                                                                                                                    1   automatically waive the confidentiality designation for each challenged designation. In addition,

                                                                                                                    2   the Challenging Party may file a motion challenging a confidentiality designation at any time if

                                                                                                                    3   there is good cause for doing so, including a challenge to the designation of a deposition transcript

                                                                                                                    4   or any portions thereof. Any motion brought pursuant to this provision must be accompanied by a

                                                                                                                    5   competent declaration affirming that the movant has complied with the meet and confer

                                                                                                                    6   requirements imposed by the preceding paragraph.

                                                                                                                    7           The burden of persuasion in any such challenge proceeding shall be on the Designating

                                                                                                                    8   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10   Unless the Designating Party has waived the confidentiality designation by failing to file a motion

                                                                                                                   11   to retain confidentiality as described above, all parties shall continue to afford the material in

                                                                                                                   12   question the level of protection to which it is entitled under the Producing Party’s designation until
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13   the court rules on the challenge.

                                                                                                                   14   7.      ACCESS TO AND USE OF PROTECTED MATERIAL

                                                                                                                   15           7.1    Basic Principles. A Receiving Party may use Protected Material that is disclosed or

                                                                                                                   16   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

                                                                                                                   17   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

                                                                                                                   18   the categories of persons and under the conditions described in this Order. When the litigation has

                                                                                                                   19   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL
                                                                                                                   20   DISPOSITION).

                                                                                                                   21           Protected Material must be stored and maintained by a Receiving Party at a location and in

                                                                                                                   22   a secure manner that ensures that access is limited to the persons authorized under this Order.

                                                                                                                   23           7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

                                                                                                                   24   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

                                                                                                                   25   information or item designated “CONFIDENTIAL” only to:

                                                                                                                   26           (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees

                                                                                                                   27   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information

                                                                                                                   28

                                                                                                                         STIPULATED PROTECTIVE ORDER - C19-                7
                                                                                                                         04593 SBA
                                                                                                                             Case 3:19-cv-04593-LB Document 22 Filed 10/25/19 Page 8 of 13



                                                                                                                    1   for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is

                                                                                                                    2   attached hereto as Exhibit A;

                                                                                                                    3           (b) the officers, directors, and employees (including House Counsel) of the Receiving Party

                                                                                                                    4   to whom disclosure is reasonably necessary for this litigation and who have signed the

                                                                                                                    5   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                                                                                    6           (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

                                                                                                                    7   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement

                                                                                                                    8   to Be Bound” (Exhibit A);
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9           (d) the court and its personnel;
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10           (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and

                                                                                                                   11   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

                                                                                                                   12   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13           (f) during their depositions, witnesses in the action to whom disclosure is reasonably

                                                                                                                   14   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

                                                                                                                   15   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

                                                                                                                   16   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

                                                                                                                   17   bound by the court reporter and may not be disclosed to anyone except as permitted under this

                                                                                                                   18   Stipulated Protective Order.

                                                                                                                   19           (g) the author or recipient of a document containing the information or a custodian or other
                                                                                                                   20   person who otherwise possessed or knew the information.

                                                                                                                   21   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

                                                                                                                   22           OTHER LITIGATION

                                                                                                                   23           If a Party is served with a subpoena or a court order issued in other litigation that compels

                                                                                                                   24   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party

                                                                                                                   25   must:

                                                                                                                   26           (a) promptly notify in writing the Designating Party. Such notification shall include a copy

                                                                                                                   27   of the subpoena or court order;

                                                                                                                   28

                                                                                                                         STIPULATED PROTECTIVE ORDER - C19-               8
                                                                                                                         04593 SBA
                                                                                                                             Case 3:19-cv-04593-LB Document 22 Filed 10/25/19 Page 9 of 13



                                                                                                                    1           (b) promptly notify in writing the party who caused the subpoena or order to issue in the

                                                                                                                    2   other litigation that some or all of the material covered by the subpoena or order is subject to this

                                                                                                                    3   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

                                                                                                                    4           (c) cooperate with respect to all reasonable procedures sought to be pursued by the

                                                                                                                    5   Designating Party whose Protected Material may be affected.

                                                                                                                    6           If the Designating Party timely seeks a protective order, the Party served with the subpoena

                                                                                                                    7   or court order shall not produce any information designated in this action as “CONFIDENTIAL”

                                                                                                                    8   before a determination by the court from which the subpoena or order issued, unless the Party has
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9   obtained the Designating Party’s permission. The Designating Party shall bear the burden and
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10   expense of seeking protection in that court of its confidential material – and nothing in these

                                                                                                                   11   provisions should be construed as authorizing or encouraging a Receiving Party in this action to

                                                                                                                   12   disobey a lawful directive from another court.
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13   9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN

                                                                                                                   14           THIS LITIGATION

                                                                                                                   15           (a) The terms of this Order are applicable to information produced by a Non-Party in this

                                                                                                                   16   action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

                                                                                                                   17   connection with this litigation is protected by the remedies and relief provided by this Order.

                                                                                                                   18   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking additional

                                                                                                                   19   protections.
                                                                                                                   20           (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

                                                                                                                   21   Party’s confidential information in its possession, and the Party is subject to an agreement with the

                                                                                                                   22   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

                                                                                                                   23                  (1) promptly notify in writing the Requesting Party and the Non-Party that some or

                                                                                                                   24           all of the information requested is subject to a confidentiality agreement with a Non-Party;

                                                                                                                   25                  (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order

                                                                                                                   26           in this litigation, the relevant discovery request(s), and a reasonably specific description of

                                                                                                                   27           the information requested; and

                                                                                                                   28

                                                                                                                         STIPULATED PROTECTIVE ORDER - C19-                9
                                                                                                                         04593 SBA
                                                                                                                          Case 3:19-cv-04593-LB Document 22 Filed 10/25/19 Page 10 of 13



                                                                                                                    1                  (3) make the information requested available for inspection by the Non-Party.

                                                                                                                    2          (c) If the Non-Party fails to object or seek a protective order from this court within 14 days

                                                                                                                    3   of receiving the notice and accompanying information, the Receiving Party may produce the Non-

                                                                                                                    4   Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks

                                                                                                                    5   a protective order, the Receiving Party shall not produce any information in its possession or control

                                                                                                                    6   that is subject to the confidentiality agreement with the Non-Party before a determination by the

                                                                                                                    7   court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of

                                                                                                                    8   seeking protection in this court of its Protected Material.
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

                                                                                                                   11   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

                                                                                                                   12   the Receiving Party must immediately (a) notify in writing the Designating Party of the
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected

                                                                                                                   14   Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the

                                                                                                                   15   terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and

                                                                                                                   16   Agreement to Be Bound” that is attached hereto as Exhibit A.

                                                                                                                   17   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

                                                                                                                   18          PROTECTED MATERIAL

                                                                                                                   19          When a Producing Party gives notice to Receiving Parties that certain inadvertently
                                                                                                                   20   produced material is subject to a claim of privilege or other protection, the obligations of the

                                                                                                                   21   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

                                                                                                                   22   is not intended to modify whatever procedure may be established in an e-discovery order that

                                                                                                                   23   provides for production without prior privilege review. Pursuant to Federal Rule of Evidence 502(d)

                                                                                                                   24   and (e), insofar as the parties reach an agreement on the effect of disclosure of a communication or

                                                                                                                   25   information covered by the attorney-client privilege or work product protection, the parties may

                                                                                                                   26   incorporate their agreement in the stipulated protective order submitted to the court.

                                                                                                                   27

                                                                                                                   28          ///

                                                                                                                         STIPULATED PROTECTIVE ORDER - C19-               10
                                                                                                                         04593 SBA
                                                                                                                          Case 3:19-cv-04593-LB Document 22 Filed 10/25/19 Page 11 of 13



                                                                                                                    1   12.    MISCELLANEOUS

                                                                                                                    2          12.1     Right to Further Relief. Nothing in this Order abridges the right of any person to

                                                                                                                    3   seek its modification by the court in the future.

                                                                                                                    4          12.2     Right to Assert Other Objections. By stipulating to the entry of this Protective Order

                                                                                                                    5   no Party waives any right it otherwise would have to object to disclosing or producing any

                                                                                                                    6   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

                                                                                                                    7   Party waives any right to object on any ground to use in evidence of any of the material covered by

                                                                                                                    8   this Protective Order.
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9          12.3     Filing Protected Material. Without written permission from the Designating Party or
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10   a court order secured after appropriate notice to all interested persons, a Party may not file in the

                                                                                                                   11   public record in this action any Protected Material. A Party that seeks to file under seal any

                                                                                                                   12   Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13   under seal pursuant to a court order authorizing the sealing of the specific Protected Material at

                                                                                                                   14   issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing

                                                                                                                   15   that the Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled

                                                                                                                   16   to protection under the law. If a Receiving Party's request to file Protected Material under seal

                                                                                                                   17   pursuant to Civil Local Rule 79-5(d) is denied by the court, then the Receiving Party may file the

                                                                                                                   18   information in the public record pursuant to Civil Local Rule 79-5(e) unless otherwise instructed

                                                                                                                   19   by the court.
                                                                                                                   20   13.    FINAL DISPOSITION

                                                                                                                   21          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

                                                                                                                   22   Receiving Party must return all Protected Material to the Producing Party or destroy such material.

                                                                                                                   23   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

                                                                                                                   24   summaries, and any other format reproducing or capturing any of the Protected Material. Whether

                                                                                                                   25   the Protected Material is returned or destroyed, the Receiving Party must submit a written

                                                                                                                   26   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

                                                                                                                   27   by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected Material

                                                                                                                   28   that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,

                                                                                                                         STIPULATED PROTECTIVE ORDER - C19-                 11
                                                                                                                         04593 SBA
                                                                                                                          Case 3:19-cv-04593-LB Document 22 Filed 10/25/19 Page 12 of 13



                                                                                                                    1   abstracts, compilations, summaries or any other format reproducing or capturing any of the

                                                                                                                    2   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy

                                                                                                                    3   of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

                                                                                                                    4   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

                                                                                                                    5   and expert work product, even if such materials contain Protected Material. Any such archival

                                                                                                                    6   copies that contain or constitute Protected Material remain subject to this Protective Order as set

                                                                                                                    7   forth in Section 4 (DURATION).

                                                                                                                    8           I hereby attest that concurrence in the filing of these documents has been obtained from each of
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9   the other Signatories, which shall serve in lieu of their signatures on the document.
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

                                                                                                                   11   Dated: October 24, 2019                 GWILLIAM, IVARY, CHIOSSO, CAVALLI & BREWER
                                                                                                                   12
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13
                                                                                                                                                                By:             /s/Walker, Jayme        __________
                                                                                                                   14                                                 J. Gary Gwilliam
                                                                                                                                                                      Jayme L. Walker
                                                                                                                   15                                                 Attorneys for Plaintiffs
                                                                                                                   16   Dated: October 24, 2019                 MCNAMARA, NEY, BEATTY, SLATTERY,
                                                                                                                                                                BORGES & AMBACHER LLP
                                                                                                                   17

                                                                                                                   18

                                                                                                                   19                                           By:             /s/ Blechman, Noah
                                                                                                                                                                      Noah G. Blechman
                                                                                                                   20                                                 Amy S. Rothman
                                                                                                                                                                      Attorneys for Defendants
                                                                                                                   21
                                                                                                                                                                      CITY OF PLEASANTON and DAVE SPILLER
                                                                                                                   22
                                                                                                                        PURSUANT TO STIPULATION, IT IS SO ORDERED:
                                                                                                                   23

                                                                                                                   24
                                                                                                                        Dated: _____________, 2019              By: ________________________________________
                                                                                                                   25
                                                                                                                                                                       HON. SAUNDRA BROWN ARMSTRONG
                                                                                                                   26                                                  SENIOR U.S. DISTRICT JUDGE

                                                                                                                   27

                                                                                                                   28

                                                                                                                         STIPULATED PROTECTIVE ORDER - C19-                 12
                                                                                                                         04593 SBA
                                                                                                                          Case 3:19-cv-04593-LB Document 22 Filed 10/25/19 Page 13 of 13



                                                                                                                    1                                              EXHIBIT A

                                                                                                                    2                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                                                                                                                    3

                                                                                                                    4            I, _____________________________ [print or type full name], of _________________

                                                                                                                    5   [print or type full address], declare under penalty of perjury that I have read in its entirety and

                                                                                                                    6   understand the Stipulated Protective Order that was issued by the United States District Court for

                                                                                                                    7   the Northern District of California on _______________ [date] in the case of Bauer v. City of

                                                                                                                    8   Pleasanton, et al., Case No. C19-04593 SBA. I agree to comply with and to be bound by all the
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9   terms of this Stipulated Protective Order and I understand and acknowledge that failure to so
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10   comply could expose me to sanctions and punishment in the nature of contempt. I solemnly promise

                                                                                                                   11   that I will not disclose in any manner any information or item that is subject to this Stipulated

                                                                                                                   12   Protective Order to any person or entity except in strict compliance with the provisions of this
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13   Order.

                                                                                                                   14            I further agree to submit to the jurisdiction of the United States District Court for the

                                                                                                                   15   Northern District of California for the purpose of enforcing the terms of this Stipulated Protective

                                                                                                                   16   Order, even if such enforcement proceedings occur after termination of this action.

                                                                                                                   17            I hereby appoint __________________________ [print or type full name] of

                                                                                                                   18   _______________________________________ [print or type full address and telephone number]

                                                                                                                   19   as my California agent for service of process in connection with this action or any proceedings
                                                                                                                   20   related to enforcement of this Stipulated Protective Order.

                                                                                                                   21

                                                                                                                   22   Date: ______________________________________
                                                                                                                   23
                                                                                                                        City and State where sworn and signed: _________________________________
                                                                                                                   24
                                                                                                                        Printed name: _______________________________
                                                                                                                   25
                                                                                                                        Signature: __________________________________
                                                                                                                   26

                                                                                                                   27

                                                                                                                   28

                                                                                                                         STIPULATED PROTECTIVE ORDER - C19-              13
                                                                                                                         04593 SBA
